UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-6118


HAROLD LEE,

                 Plaintiff - Appellant,

          v.

GENE JOHNSON; MR. HAMMOND, T.P.S.; JOHN M. JABE; STANLEY
YOUNG, Warden, Pocahontas State Correctional Center,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:10-cv-00247-gec-mfu)


Submitted:    May 26, 2011                    Decided:   June 1, 2011


Before KING, SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold Lee, Appellant Pro Se.       William W. Muse,       Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Harold Lee appeals the district court’s order denying

his motion for a preliminary injunction.                  On appeal, we confine

our review to the issues raised in the Appellant’s brief.                          See

4th   Cir.   R.     34(b).       Because   Lee’s    informal      brief     does   not

challenge the basis for the district court’s disposition, Lee

has    forfeited        appellate       review     of     the     court’s       order.

Accordingly,      we    affirm    the    district       court’s   judgment.         We

dispense     with      oral   argument     because       the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2